Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-19-00495-CV

                                         Josefina LOPEZ,
                                             Appellant

                                                 v.

   GERMANIA FARM MUTUAL INSURANCE ASSOCIATION and Christopher Yates,
                            Appellees

                     From the County Court at Law No. 2, Webb County, Texas
                              Trial Court No. 2017-CVH-002055-C3
                           Honorable Victor Villarreal, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: February 5, 2020

DISMISSED

           Appellant’s motion to voluntarily dismiss this appeal is granted. See TEX. R. APP. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, costs are assessed against appellant. See id. R. 42.1(d).

                                                  PER CURIAM